Citation Nr: 0400565	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-20 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring an automobile or other conveyance with special 
adaptive equipment, or for special adaptive equipment only.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel




INTRODUCTION

The veteran had active service from August 1972 to September 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision from the Buffalo, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO).

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify you if further 
action is required on your part. 


REMAND

The veteran is service-connected for chronic low back strain, 
residuals of a right knee injury with a loss of full 
extension, residuals of right quadriceps atrophy, and a 
tender right knee scar.  He claims entitlement to an adapted 
vehicle or adaptive equipment on the basis that he has lost 
the ability to use his right lower extremity to operate a 
motor vehicle.  

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and of 
basic entitlement to necessary adaptive equipment will be 
made where a veteran demonstrates service-connected loss or 
permanent loss of use of one or both feet, one or both hands, 
or, a permanent impairment of vision bilaterally (as defined 
by 38 C.F.R. § 3.808(b)(iii) (2003).  For adaptive equipment 
eligibility only, service-connected ankylosis of one or both 
knees or one or both hips must be shown.  38 C.F.R. 
§ 3.808(b)(iv) (2003).  38 C.F.R. § 3.808(a), (b) (2003).  
Loss of use of foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining 
function, whether the acts of balance, propulsion, etc., 
could be accomplished equally well by an amputation stump 
with prosthesis.  Extremely unfavorable complete ankylosis of 
the knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 inches 
or more, will constitute loss of use of the hand or foot 
involved.  38 C.F.R. § 3.350(a)(2) (2003).

In November 2002, the veteran was seen for a functional 
capacity examination.  The examiner commented on limitations 
resulting from the veteran's low back and right knee 
disability, but did not address all of the criteria relevant 
to determining eligibility for the benefit sought on appeal.  
In particular, the November 2002 examination report does not 
clearly address the existence of right lower extremity 
shortening, ankylosis, or loss of use.  As such, further 
examination is indicated.  

The Board also notes that, at the time of his November 2002 
examination, the veteran reported that he applied for Social 
Security Administration disability benefits.  Those records 
are not associated with the claims file and as they are 
potentially probative of this appeal they should be obtained 
prior to adjudication.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran.  In any event, the RO 
should associate with the claims file any 
available records of VA treatment and/or 
evaluation for the veteran's service-
connected right lower extremity 
disabilities since in or around May 2003.  

2.  The RO should obtain from the Social 
Security Administration the records and 
any determination pertinent to the 
veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and request him to submit the outstanding 
evidence.

4.  After the above has been completed, 
to the extent possible, the RO should 
schedule the veteran for a VA examination 
to determine the nature and severity of 
service-connected right lower extremity 
disability and the veteran's need for 
automobile adaptation.  The claims file 
must be made available to the examiner 
and review of such should be reflected in 
the completed examination report.  All 
indicated tests and studies should be 
accomplished.  The examiner should 
expressly state the nature and severity 
of functional limitations resulting from 
service-connected right lower extremity 
disability, to include commenting on the 
presence and degree, or absence of, 
limitation of motion, shortening of the 
extremity, ankylosis of the knee, and/or 
associated foot drop, weakness, 
incoordination and instability.  The 
examiner is requested to provide an 
opinion as to whether the resulting level 
of functional impairment from the 
veteran's service-connected right lower 
extremity disabilities is such that 
functions such as balance, propulsion, 
and ambulation could be accomplished 
equally well by amputation and 
prosthesis.  The rationale for all 
opinions expressed should be provided.

5.  The RO should undertake any other 
development it determines to be 
indicated.

6.  Then, the RO should readjudicate the 
claim.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
appropriate period of time to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


